Exhibit 10.2




EXECUTION VERSION








FOURTH AMENDMENT


to


LOAN AGREEMENT




between




U.S. BANK NATIONAL ASSOCIATION


and


PINNACLE FINANCIAL PARTNERS, INC.
























Fourth Amendment dated as of April 26, 2018
Third Amendment dated as of March 27, 2018
Second Amendment dated as of April 26, 2017
First Amendment dated as of March 27, 2017
Original Agreement dated as of March 29, 2016





--------------------------------------------------------------------------------







FOURTH AMENDMENT TO
LOAN AGREEMENT
This FOURTH AMENDMENT TO LOAN AGREEMENT (this “Fourth Amendment”) is dated as of
April 26, 2018, and is made by and between PINNACLE FINANCIAL PARTNERS, INC., a
Tennessee corporation (“Borrower”), and U.S. BANK NATIONAL ASSOCIATION, a
national banking association (“Lender”).
R E C I T A L S:
A.Borrower is a bank holding company that owns 100% of the issued and
outstanding capital stock of PINNACLE BANK, a Tennessee banking corporation with
its principal banking offices in Nashville, Tennessee.
B.The Borrower and Lender are party to a Loan Agreement dated as of March 29,
2016 (as amended, amended and restated, supplemented or otherwise modified from
time to time prior to the date hereof including pursuant to that certain First
Amendment to Loan Agreement dated March 27, 2017, the Second Amendment dated as
of April 26, 2017 and the Third Amendment dated as of March 28, 2018, the
“Original Agreement”).
C.The parties hereto desire to amend and modify the Original Agreement in
accordance with the terms and subject to the conditions set forth in this Fourth
Amendment.
D.Capitalized terms not otherwise defined in this Fourth Amendment shall have
the meanings respectively ascribed to them in the Original Agreement.


NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained, the parties hereto hereby agree as follows:


A G R E E M E N T:
SECTION 1.AMENDMENTS TO THE ORIGINAL AGREEMENT
.
1.1Definitions (Section 1.1). The definition of the term “Applicable Margin” set
forth in Section 1.1 of the Original Agreement shall be amended in its entirety
to read as follows:


““Applicable Margin” means the rate of 1.75% per annum.”
1.2Definitions (Section 1.1). The definition of the term “Maturity Date” set
forth in Section 1.1 of the Original Agreement shall be amended in its entirety
to read as follows:


““Maturity Date” means April 25, 2019.”
1.3Definitions (Section 1.1). Clause (h)(2)(A) of the definition of the term
“Indebtedness” set forth in Section 1.1 of the Original Agreement that addresses
purchase money obligations shall be amended to increase the dollar amount
reference therein from $10,000,000 to $35,000,000.






--------------------------------------------------------------------------------





1.4Loans (Section 4.4.3). Section 4.4.3 of the Original Agreement shall be
amended to increase the three (3) dollar amount references in such Section that
are currently reflected as $5,000,000 to $15,000,000.


1.5RICO (Section 4.7.5). Section 4.7.5 of the Original Agreement shall be
amended in its entirety to read as follows:


“There are no suits, actions or proceedings pending or, to Borrower’s knowledge,
threatened against Borrower or any Subsidiary, or any of the principals thereof,
under a RICO Related Law that, either separately or in the aggregate would
reasonably be expected to be determined adversely and, if so determined, could
reasonably be expected to have a Material Adverse Effect.”
1.6Making Loans (Section 5.2.6). The covenant set forth in Section 5.2.6 of the
Original Agreement shall be amended in its entirety to read as follows:


“Borrower shall not, nor shall it cause, permit or allow any Subsidiary to, make
any loans or advances that exceed, in the aggregate, $5,000,000 in total
outstanding principal amount at any time, whether secured or unsecured, to any
Person, other than loans or advances made by Subsidiary Bank in the ordinary
course of business and in accordance in all material respects with safe and
sound banking practices and applicable laws and regulations.”
1.7Regulated Activities (Section 5.5.2). Section 5.5.2 of the Original Agreement
shall be amended in its entirety to read as follows:


Except as could not reasonably be expected to have a Material Adverse Effect,
Borrower shall not itself, nor shall it cause, permit or allow any Subsidiary to
(a) engage in any business or activity not permitted by all applicable laws and
regulations, including the FDI Act and any regulations promulgated thereunder,
or (b) make any loan or advance secured by the capital stock of another bank or
depository institution, or, in connection therewith, acquire the capital stock,
assets or obligations of or any interest in another bank or depository
institution, in each case under this clause (b), other than in the ordinary
course of business and in accordance with applicable laws and regulations.
SECTION 2.REPRESENTATIONS and Warranties. Borrower hereby represents and
warrants to Lender as of the date hereof as follows:


(i)    No Event of Default or Unmatured Event of Default has occurred and is
continuing, and no Event of Default or Unmatured Event of Default would result
from the amendments contemplated hereby, in each case, after taking into account
the amendments contemplated in Sections 1.5, 1.6 and 1.7 of this Amendment.
(ii)    The execution, delivery and performance by the Borrower of this Fourth
Amendment have been duly authorized by all necessary corporate and other action
and do not and will not require any registration with, consent or approval of,
or notice to or action by any Person (including any Governmental Agency) in
order to be effective and enforceable.


2

--------------------------------------------------------------------------------





(iii)    This Fourth Amendment and the other Transaction Documents (as amended
by this Fourth Amendment) constitute the legal, valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their respective
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium, or other laws relating to or limiting creditors’
rights or equitable principles generally.
(iv)    After taking into account the amendments contemplated in Sections 1.5,
1.6 and 1.7 of this Amendment All of the representations and warranties of
Borrower in the Original Agreement are true and correct as of the date hereof,
after giving effect to the updates to the Disclosure Schedule delivered in
connection with the execution of this Fourth Amendment, except to the extent
that such representations and warranties specifically refer to an earlier date.
(v)    Borrower’s obligations under the Original Agreement and under the other
Transaction Documents are not subject to any defense, counterclaim, set-off,
right to recoupment, abatement or other claim.
SECTION 3.ADDITIONAL Terms.


3.1Acknowledgement of Indebtedness under Agreement. Borrower acknowledges and
confirms that, as of the date hereof, Borrower is indebted to Lender, without
defense, setoff, or counterclaim, in the aggregate principal amount of ZERO AND
00/100 DOLLARS ($-0-) under the Original Agreement.


3.2The Agreement. On and after the Effective Date: (i) each reference in the
Original Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or
words of like import shall mean and be a reference to the Original Agreement as
amended hereby, (b) each reference to the Original Agreement in all Transaction
Documents shall mean and be a reference to the Original Agreement, as amended
hereby, and (c) this Fourth Amendment shall be deemed a “Transaction Document”
for the purposes of the Original Agreement.


3.3Fourth Amendment and Original Agreement to be Read Together. This Fourth
Amendment supplements and is hereby made a part of the Original Agreement, and
the Original Agreement and this Fourth Amendment shall from and after the
Effective Date be read together and shall constitute one agreement. Except as
otherwise set forth herein, the Original Agreement shall remain in full force
and effect.


3.4Acknowledgements. Borrower acknowledges that (i) it has been advised by
counsel of its choice of law with respect to this Fourth Amendment, the Original
Agreement, the other Transaction Documents and the transactions contemplated
hereby and thereby, (ii) any waiver of Borrower set forth herein has been
knowingly and voluntarily made, and (iii) the obligations of Lender hereunder
shall be strictly construed and shall be expressly subject to Borrower’s
compliance in all respects with the terms and conditions of the Original
Agreement as amended by this Fourth Amendment.


3.5No Waiver. The execution, delivery and effectiveness of this Fourth Amendment
shall not operate as a waiver of any Event of Default (including without
limitation any Events of Default existing on the date hereof, if any), nor
operate as a waiver of any right, power or remedy of Lender (including without
limitation any rights, powers or remedies of Lender with respect to


3

--------------------------------------------------------------------------------





any Events of Default existing on the date hereof, if any), nor, except to the
extent the Original Agreement is expressly amended by this Fourth Amendment,
constitute a waiver of, or consent to any departure from, any provision of the
Original Agreement, or any of the other Transaction Documents.
3.6No Novation. The terms and conditions of the Original Agreement are amended
as set forth in this Fourth Amendment. It is expressly understood and
acknowledged that nothing in this Fourth Amendment shall be deemed to cause or
otherwise give rise to a novation of the indebtedness contemplated in the
Original Agreement. All “Borrower’s Liabilities” under the Original Agreement
shall in all respects be continuing and this Fourth Amendment shall not be
deemed to evidence or result in a novation or repayment and re-borrowing of such
“Borrower’s Liabilities.”


SECTION 4.CONDITIONS PRECEDENT. The amendments set forth in SECTION 1 above
shall become effective as of the date (the “Effective Date”) on which each of
the following conditions shall have been satisfied: (i) Borrower and Lender
shall have received one or more counterparts of this Fourth Amendment duly
executed and delivered by the other; (ii) Lender shall have received payment
from Borrower, in immediately available funds, an amount equal to the applicable
facility fee and any outstanding unused fee plus an amount sufficient to
reimburse Lender for all reasonable out-of-pocket costs, fees and expenses
incurred by Lender, or for which Lender has become obligated, in connection with
the negotiation, preparation and consummation of the Third Amendment to Loan
Agreement dated March 27, 2018 and this Fourth Amendment, including but not
limited to, reasonable attorneys’ fees and expenses invoiced as of the date
hereof; and (iii) a copy, certified by the Secretary or Assistant Secretary of
Borrower, of its Board of Directors’ resolutions authorizing the execution,
delivery, and performance, respectively, of this Fourth Amendment and any other
documents to be executed, delivered, or performed in connection with this Fourth
Amendment.


SECTION 5.RELEASE. Borrower, for itself and its successors and assigns, does
hereby fully, finally and unconditionally release and forever discharge, and
agrees to hold harmless, Lender and each of its equity holders and affiliates,
and their respective agents, advisors, managers, parents, subsidiaries,
attorneys, representatives, employees, officers and directors, and the
successors, assigns, heirs and representatives of each of the foregoing, from
any and all debts, claims, counterclaims, setoffs, obligations, damages, costs,
attorneys’ fees and expenses, suits, demands, liabilities, actions, proceedings
and causes of action, in each case whether known or unknown, contingent or
fixed, direct or indirect and of whatever kind, nature or description, and
whether in law or in equity, under contract, tort, statute or otherwise, that
Borrower has heretofore had or now or hereafter can, shall or may have by reason
of any act, omission or thing whatsoever done or omitted to be done on or prior
to the Effective Date arising out of, connected with or related in any way to
this Fourth Amendment, the Original Agreement, the other Transaction Documents,
the transactions described therein, the Loan, Lender’s administration thereof,
or the financing or banking relationships of Borrower with Lender.




4

--------------------------------------------------------------------------------





SECTION 6.Miscellaneous. This Fourth Amendment may be executed by facsimile and
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument. This Fourth Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.


5

--------------------------------------------------------------------------------









EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES (TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT THAT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS
Fourth aMENDMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS, OR ANY OTHER
STATEMENTS OR ACTIONS OF BORROWER OR LENDER. BORROWER ACKNOWLEDGES THAT IT HAS
BEEN REPRESENTED IN THE SIGNING OF THIS FOURTH AMENDMENT AND IN THE MAKING OF
THIS WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT
IT HAS DISCUSSED THIS WAIVER WITH SUCH LEGAL COUNSEL. BORROWER FURTHER
ACKNOWLEDGES THAT (a) IT HAS READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS
OF THIS WAIVER, (b) THIS WAIVER HAS BEEN REVIEWED BY BORROWER AND BORROWER’S
COUNSEL AND IS A MATERIAL INDUCEMENT FOR LENDER TO ENTER INTO THIS FOURTH
AMENDMENT AND THE TRANSACTION DOCUMENTS, AND (c) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER.
IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed and delivered as of the day and year first above written.
 
PINNACLE FINANCIAL PARTNERS, INC.




By: /s/ Harold R. Carpenter
Name: Harold R. Carpenter
Title: EVP, CFO and Assistant Secretary
 
U.S. BANK NATIONAL ASSOCIATION




By: /s/ Eric Niedbalski
Name: Eric Niedbalski
Title: Vice President









6